Citation Nr: 1030508	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  06-06 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable disability rating for ingrown 
toenails, both great toes, postoperative.

2.  Entitlement to a disability rating in excess of 10 percent 
for migraine headaches.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to May 1975.





These matters were last before the Board of Veterans' Appeals 
(Board) in December 2008, on appeal of a February 2005 rating 
decision of the Chicago, Illinois Regional Office (RO).  The RO 
denied the claims and the Board remanded for additional 
development.  

Specifically, the Board remanded the claims for the provision of 
additional notice to the Veteran, in compliance with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The Appeals Management 
Center (AMC) mailed the Veteran a December 2008 letter advising 
him of the evidence necessary to establish a claim of entitlement 
to an increased evaluation under the specific diagnostic codes 
assigned to his disabilities, pursuant to Vazquez-Flores v. 
Peake.  However, the Board observes that the U.S. Court of 
Appeals for Veterans Claims (Court) subsequently held that VCAA 
notice in a claim for increased rating need not be "veteran 
specific" and need not include reference to impact on daily life 
or rating criteria.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(2009).  Although the directed development was completed, the 
claims file reflects that additional development is necessary. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Pursuant to 38 C.F.R. § 3.327(a) (2009), examinations will be 
requested whenever VA determines, as in this case, that there is 
a need to determine the exact nature, or severity, of a 
disability.  See also 38 C.F.R. § 3.159 (2009).  VA has the 
authority to schedule a compensation and pension examination when 
such is deemed necessary, and the Veteran has an obligation to 
report for that examination.

The Veteran was last afforded a VA examination for his service-
connected disabilities in December 2004.  More than five (5) 
years have passed since those examinations and the Veteran has 
alleged that his disabilities have worsened. 

The record reflects that the Veteran may be experiencing 
different kinds of headaches attributable to different causes.  
As such, an examination is warranted to determine the current 
frequency, severity, and origin of his headaches.  
As the last examinations were conducted more than five (5) years 
ago and the severity of both disabilities is unclear based on the 
evidence of record, the Board finds that additional examinations 
are warranted.

Accordingly, the case is REMANDED for the following action:

1.	 The RO/AMC must ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment that is not evidenced 
by the current record.  The Veteran 
should be provided with the necessary 
authorizations for the release of any 
private treatment records not currently 
on file.  The RO/AMC must then obtain 
these records and associate them with the 
claims folder.

2.	 
The RO/AMC must then schedule the Veteran 
for VA examinations at an appropriate 
location to determine the current 
severity of his service-connected ingrown 
toenail and headache disabilities.  The 
following considerations will govern the 
examination:

a.	The entire claims folders and a 
copy of this remand must be made 
available to the examiner(s) in 
conjunction with the 
examination(s).  The examination 
report(s) must reflect review of 
pertinent material in the claims 
folder.




b.	After reviewing the claims file 
and examining the Veteran, the 
examiner(s) must provide current 
findings as to the severity of 
the service-connected disorders.  
In all conclusions, the 
examiner(s) must identify and 
explain the medical basis or 
bases, with identification of 
pertinent evidence of record.  If 
the examiner(s) is/are unable to 
render an opinion without resort 
to speculation, he or she should 
explain why and so state. 

c.	In specific regard to the 
migraine headache disability, the 
examiner must provide an opinion 
as to whether any current 
symptomatology is attributable to 
the service-connected disability, 
any medications, or any 
intervening injuries.  Although 
the examiner must conduct a 
review of the claims folder, the 
examiner's attention is called to 
the following evidence of record:

(1)	The Veteran was seen in 
2004 for headaches that were 
described as "different" from 
his service-connected cluster 
migraines; 

(2)	At the December 2004 
examination he reported 
experiencing incapacitating 
headaches several times a 
week, but was diagnosed with a 
mild vascular headache 
disorder; 

(3)	In January 2005, the 
Veteran was treated for a 
three (3) day "throbbing" 
headache; 

(4)	In January 2006 he 
described his headache 
frequency as occasional; 

(5)	In March 2006 he was 
counseled by a pharmacist that 
headaches were a possible side 
effect of one of his 
prescription medications; 

(6)	A May 2006 treatment note, 
reported a history of 
migraines and cervical 
neuropathy subsequent to a 
January 2004 motor vehicle 
accident; 

(7)	A July 2008 self-reported 
history indicated cluster 
migraines; 

(8)	In January 2009 he reported 
experiencing one 
incapacitating headache a 
month; 

(9)	In February 2009  the 
Veteran was treated for 
headaches described as 
migraine-like, but without 
photophobia, and; 

	(10 In September 2009 he noted no 
recent migraine attacks.  

d.	In specific regard to the ingrown 
toenail disability, although the 
examiner must conduct a review of 
the claims folder, the examiner's 
attention is called to the 
evidence of record including an 
October 2009 VA treatment note 
stating that the Veteran has to 
report to the nail clinic for 
treatment every three (3) to four 
(4) months; a March 2009 
treatment note reflects that he 
had all of his toenails reduced, 
"microbleed to third metatarsal 
on each foot dressing with band 
aid and antibiotic."

e.	Any necessary tests or studies 
must be conducted, and all 
clinical findings should be 
reported in detail and correlated 
to a specific diagnosis.  The 
report(s) prepared must be typed.

3.	After the above has been completed, the 
RO/AMC must review the claims file and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, it must be returned to the 
providing physician for corrective 
action.

4.	Thereafter, the RO/AMC must consider all 
of the evidence of record and 
readjudicate the Veteran's claims for 
increased evaluations.  The RO/AMC must 
consider the propriety of a "staged" 
rating based on any changes in the degree 
of severity of the Veteran's service-
connected disabilities.  The Veteran must 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned to 
the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to 
report for any examination and to cooperate in the development of 
the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2009).   In the event that the Veteran 
does not report for any scheduled examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.   It should also 
be indicated whether any sent notice was returned as 
undeliverable.

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


